Dawson, C. J.
(concurring): I concur in the majority opinion, but wish to add that even if the law books were not laden with decisions in analogous cases, and if the vital question in this lawsuit had to be decided wholly on principle and not at all on precedent, I would hold that citizens who come from all parts of the country to enjoy the hospitality of a generous government at its National *870Home for Disabled Volunteer Soldiers, in Leavenworth county, do not thereby lose their voting residence in the place from whence they came, nor do they thereby acquire the rights of voters in any election governed by Kansas law. .